Citation Nr: 1517428	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disability, claimed as loss of tooth, for compensation purposes.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his April 2010 substantive appeal, the Veteran indicated that he was seeking service connection for a dental disability for dental treatment purposes.  The issue developed and adjudicated by the RO, however, was entitlement to service connection for compensation purposes.  Thus, the Board's adjudication here is limited to that issue, and the issue of entitlement to service connection for a dental disability for dental treatment purposes is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The evidence does not demonstrate that any tooth loss was due to loss of substance of the body of the maxilla or mandible as a result of trauma or disease, such as osteomyelitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disability, claimed as loss of tooth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1155, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, Diagnostic Codes 9901-04, 9906-16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2009 letter and March 2010 Statement of the Case satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  Although the Veteran's claim was not re-adjudicated following the March 2010 Statement of the Case, which provided additional notice regarding dental claims, the Board finds this constitutes no prejudice to the Veteran, particularly where the preponderance of the evidence is against the claim of entitlement to service connection for loss of teeth for VA compensation purposes.  Moreover, the Veteran does not allege that he suffered from dental trauma in service or that his loss of teeth is due to disease such as osteomyelitis.  As this is the basis on which the claim is denied, the Board finds the timing of the notice did not prejudice the Veteran.  The record includes the Veteran's service treatment records, VA treatment records, and lay evidence.  

The Veteran was not provided a VA examination in connection with his claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the record does not reflect any treatment records pertaining to a current dental disability, and the service treatment records do not demonstrate any dental disability or trauma for which VA compensation may be awarded.  Further, the Veteran does not assert that he incurred any dental trauma or compensable disease during active duty.  Consequently, the Board finds VA examination is not warranted.  McLendon, 20 Vet. App. at 83.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Generally, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With regard to dental claims, VA regulations only provide compensation for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161. 

Dental disabilities which may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. 
§ 3.381(b).

The Veteran asserts that he had a temporary crown placed on his tooth during active duty and because of his early separation from service, the temporary crown was never replaced with a permanent crown.  He contends that since service, the temporary crown has fallen apart and as a result, he has lost his tooth.  

For purposes of VA compensation, the evidence must show that the Veteran's tooth loss was due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Here, the Board finds it probative that service treatment records do not demonstrate any evidence of dental trauma or disease other than periodontal disease.  A September 2003 dental record reflects an assessment of apical abscess, and an additional September 2003 treatment record shows a diagnosis of chronic, apical periodontitis.  The records show physicians removed silver points, irrigated the canals with sterile water, and placed calcium hydroxide down the canals.  They then placed two cotton pellets into the pulp chamber and sealed it with glass ionomer cement.  For the Veteran's follow-up complaints in December 2003, physicians constructed a night guard.  

As such, the Board finds that service connection for loss of teeth for VA compensation purposes is not warranted.  Notably, there is no evidence that the Veteran's tooth was lost due to bone loss of the maxilla or mandible caused by trauma or disease such as osteomyelitis, and therefore, compensation is not warranted for the loss of teeth.  See 38 C.F.R. § 4.150.  Instead, the medical evidence indicates that the loss of a tooth was due to periodontal disease, and as noted above, treatable carious teeth, periodontal disease, and dental or alveolar abscesses may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381.  Furthermore, the Veteran does not assert that his loss of a tooth was the result of trauma or disease other than periodontal disease.  With regard to compensation purposes, therefore, the claim of entitlement to service connection for a dental disability must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


